Case 8:18-CV-03491-TDC Document 21 Filed 03/07/19 Page 1 of 3

fi~:c;'s£~ii!cilr sex

miman p .
"-c,t ith _5-3¢»

ReneeL.McCray ` ""' i “'A.~'~"-vLAND
c/0 109 North Edgewood Street
Baltimore, Maryland 21229

     
   
 

March 7, 2019
United State Disn'iet Court
6500 Cherrywood Lane __`____HLE
Greenbelt, Maryland -`_____;_wgm "'-ENTEBED
Attn: Clerk of the Court HECENED
. MAR 7 2019
RE: McCray v. Samuel l. Whlte, P.C., et al. CLEH¢\ u.s. u,_,_i_ _
civil Acrion No.: 1s£v-03491-TDC °‘Srl",@'?,lg§g,§§gxa"§g~r

TO THE CLERK OF THE COUR'I`:

Enclosed is a letter I mailed to the court and Defendants on February 27, 2019, via USPS
First-Class Priority Mail, to Judge Chuang requesting permission to file a motion to extend the
service deadline, in the civil action case referenced above. Unfortunately, the USPS has not
delivered the letter as of yet, therefore, l am resending the document I am only informing the
court so that there will be no confusion just in case the same document is som\ehow delivered by
USPS ata later date. l previously sent a copy of the letter to the Defendants counsel, please see
the enclosed USPS mailing receipt. I will be sending another copy of the letter to the Defendants
with today’s mailing.

If you have any questions, concerning this communication, please contact me

immediately at (410) 945-2424. Thanking you in advance for your assistance in this matter.

Renee L. McCray
Plaintitf

Enclosures

Case 8:18-CV-03491-TDC Document 21 Filed 03/07/19 Page 2 of 3

 

DUPLICATE LETTER MAILED ON 02127!201§ 291§ H}§R _ 7 PH 6 3b
Renee L. McCray i 5' :£`-_‘",;'lf? fig fl‘ r c Y c 0 U q 7
clo 109 North Edgewood Street " ' "`"' *r" "’l s‘~ND
Baltimore, Maryland 21229
February 26, 2019

Judge Theodore D. Chuang FlL,c_g __ENTERED
United States District Court LODGED RECENED
6500 Cherrywood Lane
Greenbelt, Maryland 20770 ,MAR 7 zmg
Attn: Office of the Clerk ° siss+‘s§ua§m‘t%“

nnHronoF aox

RE: McCray v. Samuel I. White, et al.
Civil Action No. 18-cv-03491-TDC

Dear Judge Chuang:

Pursuant to the Case Management Order dated 01/15/2019 (Doc. 5), Plaintiff is
submitting this letter requesting permission to file a Motion to extend the service
deadline, in order to re-serve the Defendants in the above referenced case. The
Plaintifl` has attempted to follow the Court’s order dated 11/26/2018 concerning
effecting service of the summons and Complaint served on the Defendants. It appears
that the Defendants are attempting to avoid service. Due to the Plaintiti`s
inexperience in correctly effecting service and excusable neglect, the Plaintift` is
requesting the additional time in order to hire a professional process server, who has
experience in perfecting appropriate service pursuant to the local rules and Federal
Rules of Civil Procedure (FRCP).

Therefore, the Plaintiff` is requesting permission to file a Motion to extend the
time to serve the Defendants in this case in order to properly serve the Defendants,
pursuant to the local rules and FRCP and in a manner that is acceptable to the Court.
Thanking you in advance for your consideration

incerely,

t 'f?//l/LG-é’

Renee L. McCray,
Plaintiff

cc: Robert H. I-Iillman

Page l of 1

Case 8:18-CV-O3491-TDC Document 21 Filed 03/07/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing Letter Requesting
Permission to File a Motion to Extend the Service Deadline was sent to the following listed
below by First Class Mail on February 27, 2019 and March 7, 2019.

Robert H. Hillrnan

c/o SAMUEL I. WHITE P.C.
611 Rockville Pike, Suite 100
Rockville, MD 20852

Z)Q¢c(;fw@é»

Renee L. McCray

